DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Jensen on March 5, 2021.
The application has been amended as follows: 
Claim 1: …wherein the check plate is disposed in the oil receiving space, 
wherein both ends of the return spring are supported between an inner end of the oil receiving space and the check plate,[[.]]
wherein a flange is formed on an inner side of the first end of the operation chamber which connects with the oil inlet; a first end of the check plate is supported by the return spring; and a second end of the check plate closes the portion between the oil inlet and the operation chamber by being brought in close contact with the flange by the elastic restoring force of the return spring, and
wherein a seat is formed at an edge of the second end of the check plate, and the seat is in close contact with the flange; the seat has an outer diameter corresponding to an inner diameter of the oil receiving space; and oil pass grooves are formed along an edge of the seat, and oil flows into the oil receiving space through the oil pass grooves.
Claims 7-8: Cancelled
Claim 9: The hydraulic type scissors gear of claim 1[[7]],

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art neither discloses, shows nor teaches a hydraulic type scissors gear wherein a seat is formed at an edge of the second end of the check plate, and the seat is in close contact with the flange; the seat has an outer diameter corresponding to an inner diameter of the oil receiving space; and oil pass grooves are formed along an edge of the seat, and oil flows into the oil receiving space through the oil pass grooves.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

            /BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658    
Bobby Rushing, Jr.
Primary Examiner
Art Unit 3658